              Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.1 Page 1 of 25
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )
                                                                             )
                                                                                            Case No.    21-MJ-1613
A NightOwl 3.0 DVR with model # DVR-X3-81-JF, and
                SN #977C-001392                                              )
                (Target Device 10)
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-10.

located in the              Southern              District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B-10.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 USC sec. 856                           Maintaining a drug involved premises; Illegal gambling; and Conspiracy to
        18 USC sec. 1955, 371                     Maintain a Drug Involved Premises and to Operate an Illegal Gambling Business.

          The application is based on these facts:
        See Attached Affidavit of FBI Special Agent Kari S. Harrison.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              Kari S. Harrison, FBI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            04/28/2021
                                                                                                         Judge’s signature

City and state: San Diego, California                                                  Hon. Barbara L. Major, U.S. Magistrate Judge
                                                                                                       Printed name and title
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.2 Page 2 of 25




 1                   AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
 2                   WARRANTS TO SEARCH ELECTRONIC DEVICES
 3         I, Kari S. Harrison, being duly sworn under oath, declare and state:
 4                              EXPERIENCE AND TRAINING
 5         1.    I am an “investigative or law enforcement officer of the United States” within
 6 the meaning of 18 U.S.C. §§ 2510(7). As such, I am empowered to conduct investigations
 7 of, and to make arrests for offenses enumerated in 18 U.S.C. § 2516.
 8         2.     I am a Special Agent with the Federal Bureau of Investigation and have been
 9 so employed since June of 2006. I am assigned to the San Diego Field Division on the
10 Violent Crime Task Force-Gang Group (VCTF-GG). I have received basic federal law
11 enforcement training, including the training at the FBI Academy, as well as other
12 specialized federal law enforcement training. I have received formal training and have
13 experience in narcotics investigations and gang investigations, including street gang
14 investigations. I have participated in multiple separate investigations involving the
15 distribution of controlled substances and firearms. As part of these investigations, I have
16 used various investigative techniques, including physical and stationary surveillance,
17 informants and cooperating sources, court authorized interceptions, pen register/trap and
18 trace devices, telephone toll analysis, undercover operations, physical searches, mail
19 covers, and electronic examinations of evidence. I have monitored numerous calls and
20 meetings with persons under investigation, including wiretap communications of drug
21 traffickers and gang members and associates. I have worked alongside and consulted with
22 many law enforcement officials and other professionals experienced in drug and gang
23 investigations.
24         3.    Based on my training and experience, I am familiar with how drug traffickers
25 and gang members communicate and operate. For example, I am aware that drug traffickers
26 and gang members discuss and text criminal matters over the telephone and often use coded
27 or vague language. I am aware of how drug traffickers and gang members use their phones
28 to organize and operate their illegal activities. I am familiar with the typical make up and
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.3 Page 3 of 25




 1 operation of gangs and drug trafficking organizations including the distribution, storage,
 2 and transportation of the drugs, the collection of money which represents the proceeds of
 3 drug trafficking and other criminal activity, and money laundering.
 4         4.     I have also investigated illegal gambling dens in San Diego. I have become
 5 familiar with how illegal gambling dens are operated and utilize the sales and usage of
 6 controlled substances, primarily methamphetamine, in order to draw and maintain a
 7 customer base. I have also become familiar with the hierarchy of employees, how
 8 employees communicate through social media and phones, security measures such as
 9 surveillance, the presence of weapons including firearms, and crimes being committed
10 inside these dens such as narcotic sales, robbery, extortion, identity theft, and fencing stolen
11 property. I have participated in over five search warrants served at illegal gambling dens
12 and interviewed patrons and suspects from these locations. Further, I have participated in
13 multiple investigations involving premises maintained for the purpose of distributing
14 drugs. As part of these investigations, I have used various investigative techniques
15 including telephone toll analysis, social media analysis and electronic examinations of
16 evidence.
17         5.     The following is based my own investigation, oral and written reports by other
18 law enforcement officers, physical surveillance, interviews, database and public records
19 checks, searches, telephone toll analysis, and other investigation. Since this affidavit is for
20 a limited purpose, I have not included every fact I know about this investigation. I set forth
21 only facts necessary to establish foundation for the requested warrant. Conversations and
22 discussions below are set forth in substance unless noted.
23         6.     I submit that the facts contained herein demonstrate probable cause to believe
24 that evidence of a crime; contraband, fruits of a crime, or other items illegally possessed;
25 or property designed for use, intended for use, or used in committing a crime, specifically,
26 violations of Title 21, United States Code, Section 856, (Maintaining a Drug Involved
27 Premises); Title 18, United States Code, Section 1955, (Illegal Gambling); and Title 18,
28 United States Code, Section 371 (Conspiracy to Maintain a Drug Involved Premises and
                                             2
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.4 Page 4 of 25




1 Illegal Gambling Business); as described in Attachments B-1 through B-16, will be found
2 in the following electronic devices:
3
                    a.     A White iPhone cellular telephone with unknown model number,
4
                           IMEI # 35647610699700, passcode 0022 [provided by owner],
5                          seized from Thi Thanh Hoa Nguyen’s person at 4776 El Cajon
6                          Blvd #102, San Diego, CA, and currently in FBI custody under
                           case # 245D-SD-3034838, Evidence #1B84 (Target Device 1);
7
                    b.     A black Cobra 8CH HD Digital Video Recorder with ID#
8
                           UH67UX2R2GKSTVEC111A seized from gambling den at 3772
9                          Euclid Ave., San Diego, CA, and currently in FBI custody under
                           case # 245D-SD-3034838, Evidence #1B110 (Target Device 2);
10
11                  c.     A black WiseNet Network Video Recorder with Model # SNR-
                           73207W, FCC ID# NLMSNR73207W seized from gambling den
12                         at 3845 45th Street #2, San Diego, CA 92105, and currently in FBI
13                         custody under case # 245D-SD-3034838, Evidence #1B141
                           (Target Device 3);
14
15                  d.     A black iPhone cellular telephone with unknown model number
                           and unknown IMEI with a damaged camera lens on the back side
16
                           of the telephone, seized from the bedroom of Tam Lai and claimed
17                         by Tam Lai at 2710 Highland Ave., San Diego, CA, and currently
                           in FBI custody under case # 245D-SD-3034838, Evidence #1B159
18
                           (Target Device 4);
19
20                  e.     A Rose Gold iPhone cellular telephone with unknown model
                           number and unknown IMEI with a crack on the lower left side of
21                         the back of the phone, seized from a purse in the bedroom of Tam
22                         Lai and claimed by Manisaeng Soukhaseum [girlfriend of Tam
                           Lai] at 2710 Highland Ave., San Diego, CA, and currently in FBI
23                         custody under case # 245D-SD-3034838, Evidence #1B160
24                         (Target Device 5);

25                  f.     A Black Motorola 48 MP cellular telephone with Model #
26                         XT2043-4, IMEI # 355539112340953, seized from a desk in the
                           back corner of the gambling den at 5221 Geneva Ave., San
27                         Diego, CA, and currently in FBI custody under Case # 245D-SD-
28                         3034838, Evidence #1B172 (Target Device 6); and
                                              3
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.5 Page 5 of 25




1
                    g.    A dark blue Samsung cellular telephone with IMEI #
2                         358620093321027, seized from the front bedroom of the
3                         gambling den at 5221 Geneva Ave., San Diego, CA, and
                          currently in FBI custody under case # 245D-SD-3034838,
4                         Evidence #1B183 (Target Device 7);
5
                    h.    A white and silver iPhone cellular telephone with unknown
6                         model number and unknown IMEI, seized from Jasmine RIPP’s
7                         person at gambling den at 5221 Geneva Ave., San Diego, CA,
                          and currently in FBI custody under case # 245D-SD-3034838,
8                         Evidence #1B187 (Target Device 8);
9
                    i.    A black Samsung cellular telephone with IMEI #
10                        355356112420325, seized from the gambling den at 4212
11                        Copeland, San Diego, CA, and currently in FBI custody under
                          case # 245D-SD-3034838, Evidence #1B197 (Target Device 9);
12
13                  j.    A NightOwl 3.0 DVR with model # DVR-X3-81-JF, and SN #
                          977C-001392 seized from gambling den at 4212 Copeland, San
14                        Diego, CA, and currently in FBI custody under case # 245D-SD-
15                        3034838, Evidence #1B211 (Target Device 10);

16                  k.    A NightOwl DVR with model # DVR-C50X-81-JF, and SN #
17                        1208A-018989 seized from gambling den at 4727 Federal
                          Boulevard, San Diego, CA, and currently in FBI custody under
18                        case # 245D-SD-3034838, Evidence #1B214 (Target Device
19                        11);

20                  l.    A black and silver LG cellular telephone with model # LM-
21                        Q730MM, IMEI # 353889801691782, seized from the front desk
                          of the gambling den at 4834 University Ave., San Diego, CA,
22                        and currently in FBI custody under case # 245D-SD-3034838,
23                        Evidence #1B232 (Target Device 12);
24                  m.    A black Orbic cellular telephone with a cracked front screen with
25                        unknown model number and unknown IMEI seized from the
                          front desk of the gambling den at 4834 University Ave., San
26                        Diego, CA, and currently in FBI custody under case # 245D-SD-
27                        3034838, Evidence #1B233 (Target Device 13);
28
                                              4
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.6 Page 6 of 25



                       n.     A black and silver LG cellular telephone with unknown model
 1
                              number and IMEI # 354525115093021, seized from the front
 2                            desk of the gambling den at 4834 University Ave., San Diego,
 3                            CA and currently in FBI custody under case # 245D-SD-
                              3034838, Evidence # 1B234 (Target Device 14);
 4
 5                     o.     A NightOwl DVR with model # DVR-C50X-81-JF and SN#
                              9101986099A-000187, seized from the gambling den at 4834
 6                            University Ave., San Diego, CA, and currently in FBI custody
 7                            under case # 245D-SD-3034838, Evidence #1B252 (Target
                              Device 15); and
 8
 9                     p.     A black and silver Samsung cellular telephone with model # SM-
                              N975U and IMEI # 359761102976358, seized from the living
10                            room of the gambling den at 3690 43rd Street., San Diego, CA
11                            and claimed by Jimmy Lu, and currently in FBI custody under
                              case # 245D-SD-3034838, Evidence #1B278 (Target Device 16)
12
13   (collectively, Target Devices) as described in Attachments A-1 through A-16, which are
14 currently being held as evidence in the Southern District of California.
15                                       PROBABLE CAUSE
16                       Background on San Diego’s Illegal Gambling Dens
17         7.     In 2013, SDPD Street Gang Unit Detectives observed a steady increase in the
18 prevalence of illegal gambling dens. Investigators learned that Asian gang members and
19 associates were often involved in operating these illegal gambling dens and that
20 methamphetamine was being used and sold at these illegal gambling dens. These locations
21 were known as a “trap” or “trap houses.” The illegal gambling establishments were often
22 located inside houses, apartments, and outbuildings in residential neighborhoods
23 predominantly in City Heights, in the East San Diego area. It is common for gambling den
24 owners to pay rent in cash to the owners of these properties and, in some cases, a percentage
25 of the profits to cast a blind eye to all the foot traffic.
26         8.     In 2015, these locations began to draw more attention because of the
27 frequency violent crimes occurring in and around them such as robberies, shootings,
28 stabbings, and assaults. Investigators learned that the patrons were often gang members,
                                                5
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.7 Page 7 of 25




 1 career criminals, habitual drug users, and fugitives. Investigators believe that the criminal
 2 activity in and around these locations is due to these patrons.
 3         9.    Investigators are aware of approximately twenty-four active illegal gambling
 4 dens operating in San Diego County. The illegal gambling dens are equipped with
 5 electronic gambling machines which are programmed with several games of chance such
 6 as poker, blackjack, keno, jacks or better, and slot games. Most locations of these
 7 establishments are open 24 hours a day, seven days a week, with some shutting down in
 8 the early morning hours and starting up again in the afternoons. Investigators are aware
 9 that most of these locations are outfitted with exterior and interior video surveillance
10 cameras, which are often monitored remotely by the establishment owners and managers.
11 Those locations equipped with surveillance equipment often contain monitors showing live
12 feed of the video surveillance.
13         10.   Investigators learned that the owners will often not enter their own
14 establishments but instead rely on trusted associates to open, operate and maintain the
15 illegal gambling dens to reduce the likelihood that they will be identified by law
16 enforcement.     Investigators are also aware that the owners often rely on seemingly
17 unrelated individuals to rent and obtain utilities for these establishments to further avoid
18 detection by law enforcement. The illegal gambling establishments typically have a
19 hierarchy of employees. The employees often include: doorman, banker, and money
20 courier.
21         11.   The doorman is generally an individual from the neighborhood who can
22 recognize and screen patrons. Often, the doorman is a known gang member or a career
23 criminal who has “respect” in the streets to deal with unwanted patrons, attempted
24 robberies, and law enforcement. The doorman will also act as security or as an “enforcer”
25 at the location by dealing with disputes, handling disturbances, monitoring the video
26 surveillance, and reacting to law enforcement presence.
27         12.   The “banker” carries the “bank roll,” meaning the money to provide change
28 and winnings to customers. There are generally one or two bankers working inside at any
                                             6
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.8 Page 8 of 25




 1 given time. The owners rely on trusted employees to conduct an “audit,” which occurs at
 2 least twice in a twenty-four hour period. The audit is conducted by employees using a key
 3 to unlock and open gambling machines. The employees will retrieve the money from inside
 4 of the machines. It is a common practice for employees to photograph the master audit
 5 screen of each machine and share it with owners/managers. The master audit screen shows
 6 the cash in, cash out (winnings), and net gain/profit. Employees will clear the screen after
 7 each audit. The employees will also document the cash in, cash out, net gain, loans to
 8 customers, and other information in paper ledgers.
 9         13.   Owners may conduct several audits in a twenty-four hour period when the
10 bank roll reaches a specified amount, such as $2,000. This is done to keep losses down
11 from robbery and law enforcement seizures. In many cases, the employees will have all
12 patrons step outside to conduct an audit to avoid being robbed. In some cases, the
13 employees will conduct an audit with patrons inside but attempt to keep them at a distance.
14 The gambling machines at these locations conservatively take in more than $3,000 a day.
15        14.    Employees generally work a twelve-hour shift and make $50 - $250 per shift.
16 At some locations, the owners will give a bonus based upon the amount of profit earned.
17 Patrons tend to tip employees when they win jackpots, which are generally maxed at $1,000
18 - $1,200. The amount of time or tenure of employees varies. The current trend seems to be
19 having one or two tenured employees and several short-term employees.
20         15.   Many owners utilize a money courier. The money courier brings additional
21 bank roll to employees, collects money from the audit, and brings profits to the owners.
22 The money courier also acts as a manager who directs employee’s actions and makes
23 decisions on behalf of the owners at these locations.
24         16.   Early investigative efforts revealed that one individual typically owned all of
25 the gambling machines in a given illegal gambling den. Investigators have noted, however,
26 an increase in locations where the gambling machines are owned by multiple individuals.
27 Each of these owners receive a percentage of profit.
28
                                                 7
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.9 Page 9 of 25




 1         17.   Investigators are aware that these illegal gambling dens are also drug involved
 2 premises. The main draw to illegal gambling establishments is methamphetamine use and
 3 sales. Investigators are aware, that other drugs are also known to be used and sold inside
 4 these establishments. It is rare to have a patron who does not use or sell methamphetamine
 5 inside these locations. The people selling drugs inside may be employees or independent
 6 drug dealers. It is common for employees to hand out small amounts of methamphetamine
 7 and “comp” customers who are playing. One owner described how he would give
 8 methamphetamine to patrons because it would draw them to the location and kept them
 9 playing on gambling machines.
10         18.   In 2015, investigators executed numerous search warrants at illegal gambling
11 dens in an effort to eliminate violent crimes associated with these establishments. These
12 establishments are often robbed. The vast majority of these robberies were initially
13 unreported to law enforcement. During search warrant executions at these locations,
14 owners and patrons described drug use and sales inside these locations. However, due to
15 enforcement operations, gambling den owners and employees have placed signs inside that
16 say “no drug sales” or “no drugs.” More recent enforcement operations have revealed that
17 drug sales and drug use has not abated.
18         19.   In the past two years, the number of violent crimes and property crimes in and
19 around gambling den/drug premises has become more prevalent. From July 2018 through
20 July 2020, there were over four hundred crime cases and over three hundred arrests within
21 150 feet of thirty-six illegal gambling locations investigated. The density of crime cases
22 and arrests around these locations corresponds to the highest amount of crime in the East
23 San Diego area. Law Enforcement has investigated homicides, shootings, stabbings, felony
24 assaults, robberies, arson, auto thefts, burglaries, identity theft, firearm possession, drug
25 sales/possession, and other crimes in and around these locations.
26 //
27 //
28 //
                                                 8
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.10 Page 10 of 25




 1                                     Current Investigation
 2         20.   The FBI Violent Crimes Task Force Gang Group is currently investigating
 3 Long TRAN, aka “Long Tu;” Le Thi LE, aka “Chi Le;” and Dong NGUYEN. TRAN and
 4 NGUYEN are known to affiliate with the Vietnamese Boys/V-Boys Street Gang in San
 5 Diego. Based on information gathered thus far in the investigation, TRAN, LE and
 6 NGUYEN are involved in the operation of several illegal gambling dens where
 7 methamphetamine is being used and sold. The illegal gambling consists of electronic
 8 gambling machines with games of chance such as poker, keno, blackjack, and slots.
 9         21.   A criminal record check of TRAN revealed that he has prior felony
10 convictions in California for conspiracy to operate a gambling den and drug premise and
11 two convictions for burglary.
12         22.   A criminal record check of LE revealed that she has prior felony convictions
13 in California for possession of a controlled substance for sale and a misdemeanor
14 conviction for conspiracy to operate a gambling den.
15         23.   A criminal record check of NGUYEN revealed that he has prior felony
16 convictions in California for first degree burglary and assault with a firearm on a person.
17         24.   In December 2018, a CS11 met with TRAN during a supervised and recorded
18 law enforcement operation. TRAN described to CS1 how he operates illegal gambling dens
19 where methamphetamine is used and sold. TRAN described how he had trusted employees
20 who operate these locations by acting as doormen, security, the banker, those who audit
21 the machines, and those who collect the money. TRAN described how he is never there,
22 and his employees take the fall when police shut down a location. TRAN described at least
23
24   1
      CS1 has been a cooperating source of information for over two years. CS1 has criminal
25   convictions for burglary and criminal threats that are more than 10 years old. CS1 was
     working under contract with the San Diego County District Attorney’s Office since
26   November 2019 to work off a pending theft case. Investigators have corroborated
27   information provided by CS1 and have utilized CS1 to obtain search warrants, seize
     methamphetamine and firearms, and locate fugitives. Investigators believe CS1 to be
28   credible and have not known CS1 to ever be untruthful or provide false information.
                                                9
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.11 Page 11 of 25




 1 three different locations where he was operating a gambling den where drugs were being
 2 used and proposed opening a new location with CS1.
 3         25.   Between September 2018 and March 2019, SDPD investigators executed state
 4 search warrants at five locations in San Diego. While executing these search warrants,
 5 investigators recovered electronic gambling machines, cash, ledgers depicting audits and
 6 cash flow, methamphetamine, drug paraphernalia, and electronic devices such as cellular
 7 phones. Investigators interviewed patrons and suspects detained at each these search
 8 warrant locations. Through these interviews, evidence recovered, follow-up search
 9 warrants on cellular devices, and other evidence such as signage and ledgers, investigators
10 identified TRAN as the owner at each location. A male named Tung Nguyen, aka “Ang,”
11 was also identified as one of TRAN's employees who conducts audits, provides bankroll
12 money, and collects money from these locations. During the execution of the search
13 warrants, investigators seized gambling machines and the money inside them. The sum of
14 the money seized for each location exceeded $2000. Investigators were able to determine
15 that TRAN’s organization involved more than five individuals who conducted, financed,
16 managed, supervised, directed and/or owned all or part of the illegal gambling businesses.
17 Images from inside three of the gambling locations that have been investigated but are now
18 closed are included below:
19         26.   On February 7, 2019, SDPD officers spoke to Tung Nguyen in the alley
20 behind 3656 ½ 43rd Street. This location was being operated by TRAN, which was a
21 known gambling den where methamphetamine was being used and sold. Nguyen had over
22 $2,800 cash in his possession and was pending authorization from San Diego County
23 Probation to be arrested for a probation violation. Nguyen agreed to be transported to a
24 police station to be interviewed. SDPD investigators read Nguyen his Miranda Rights,
25 which he waived. In the interview that followed, Nguyen admitted to picking up money for
26 TRAN from at least six different gambling dens where methamphetamine was being used
27 and sold. Nguyen described and showed how he had communication with TRAN on
28 Facebook Messenger regarding audits, collecting money, and photographs of ledger pages.
                                             10
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.12 Page 12 of 25




 1         27.   On October 15, 2020, investigators executed federal search warrants issued
 2 by the Honorable Bernard G. Skomal and searched the gambling den owned by LE at 4258
 3 ½ Euclid Avenue, San Diego, CA as well as her residence at 4264 Euclid Avenue #2, San
 4 Diego, CA. During the search of the gambling den, eight video gaming machines, five cell
 5 phones, gaming logs, keys, a DVR which was connected to the gambling den’s security
 6 system, narcotic paraphernalia, documentation of illegal gambling and $695.00 in U.S.
 7 Currency from the video gaming machines, were found and seized.
 8         28.   An additional federal search warrant was obtained to review the video on the
 9 DVR hard-drive seized on October 15, 2020 from 4258 ½ Euclid Avenue, San Diego, CA.
10 The review found there were four camera views, two interior and two exterior, and the
11 extracted video files were from the date range of October 10, 2020 to October 15, 2020.
12 Review on interior camera views noted numerous patrons gambling at the electronic
13 gambling machines, identified individuals as employees, and observed patrons and
14 employees smoking methamphetamine. Exterior video shows employees using a key to
15 lock and unlock gate and shows an employee getting into a vehicle registered to Thanh Lan
16 NGUYEN, one of the owners at a gambling den located at 4776 El Cajon Boulevard #102,
17 San Diego, CA.
18         29.   Between January 20, 2021 and April 9, 2021, investigators conducted more
19 than twenty-five undercover employee and confidential source operations in identified
20 gambling dens in San Diego, California. Consistently at each gambling den there were
21 patrons playing US currency at electronic gambling machines, observable signs of
22 narcotics use, such as patrons smoking methamphetamine or methamphetamine pipes
23 sitting on gambling machines, surveillance systems monitoring the interior and exterior
24 of the gambling den and employees working in the gambling dens. Employees most often
25 were identified as doorman and cashiers.
26                                 Seizure of Target Devices
27         30.   On April 14, 2021, investigators executed federal search warrants issued by
28 the Honorable Mitchell D. Dembin and searched 4776 El Cajon Blvd #102, San Diego, CA
                                            11
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.13 Page 13 of 25




 1 92115. During the search of the gambling den, 16 electronic gambling machines, one (1)
 2 cell phone (Target Device 1), gambling records, and $1,374.00 in U.S. currency were
 3 found and seized. Target Device 1 was found on Thi Thanh Hoa NGUYEN’s person. Thi
 4 NGUYEN was identified by a patron as the employee managing/acting as the cashier for
 5 the gambling den when the search warrant was executed. Approximately $900 in US
 6 currency was found on Thi NGUYENS person in a fanny pack.
 7         31.   On April 14, 2021, investigators executed federal search warrants issued by
 8 the Honorable Mitchell D. Dembin and searched 3772 Euclid Avenue, San Diego, CA
 9 92105. During the search of the gambling den, 18 electronic gambling machines, $907 in
10 U.S. Currency, a quantity of narcotics, three Samsung tablets, a DVR Recording system
11 (Target Device 2), and other miscellaneous items were found and seized. Target Device
12 2 was located inside of the main gambling room.
13         32.   On April 14, 2021, investigators executed federal search warrants issued by
14 the Honorable Mitchell D. Dembin and searched 3845 45th Street #2, San Diego, CA
15 92105. During the search of the gambling den, 13 electronic gambling machines, a
16 computer tower, a bag of pills, $226 in U.S. Currency from the video gaming machines,
17 $22,681.00 in U.S. Currency from the gambling den, and a DVR Recording System
18 (Target Device 3) were found and seized. Target Device 3 was located on top of a shelf
19 inside the main gambling room.
20         33.   On April 14, 2021, investigators executed federal search warrants issued by
21 the Honorable Mitchell D. Dembin and searched 2710 Highland Avenue, San Diego, CA
22 92105. During the search of the gambling den, 11 electronic gambling machines,
23 documentation of illegal gambling, $3,962 in U.S. currency from the gambling den, $4,226
24 in U.S. currency from the gaming machines, two cell phones, including Target Device 4
25 and Target Device 5, four tablets, and two laptops were found and seized. Target Device
26 4 was claimed by Tam LAI and found on LAI’s bed inside of his bedroom. Target Device
27 5 was found inside of a purse in Tam LAI’s room and was claimed by Manisaeng
28 Soukhaseum [girlfriend of Tam LAI]. Soukhaseum provided LAI lived at the gambling
                                          12
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.14 Page 14 of 25




 1 den and initially claimed LAI owned the machines, later in the interview Soukhaseum
 2 stated she was unsure who owned the gambling machines. Soukhaseumwas ewas not aware
 3 of drug dealing at the residence, but noted people who came to the residence used drugs on
 4 occasion including herself.
 5         34.   On April 14, 2021, investigators executed a federal search warrant issued by
 6 the Honorable Allison H. Goddard and searched 5221 Geneva Avenue, San Diego, CA
 7 92114. During the search of the gambling den, 22 electronic gambling machines, narcotics
 8 and narcotic paraphernalia, $3,085 in U.S. Currency from the gambling den, $1,364 in U.S.
 9 Currency from the electronic gambling machines, a laptop, a computer, and three cell
10 phones, including Target Device 6, Target Device 7, and Target Device 8, were found
11 and seized. Target Device 6 was found in the main gambling room on a desk in the back
12 corner, in what appeared to be an office area. Target Device 7 was found in the front
13 bedroom, where identifying documents were found for Nhan Thanh NGUYEN. Nhan
14 NGUYEN has been previously identified during CS operations as an employee at multiple
15 gambling dens. Target Device 8 was seized from Jasmine RIPP’s person. RIPP was taken
16 into custody on an outstanding federal warrant for a violation of supervised release. RIPP
17 was identified by a patron as an employee of the gambling den.
18         35.   On April 14, 2021, investigators executed federal search warrants issued by
19 the Honorable Mitchell D. Dembin and searched 4212 Copeland, San Diego, CA 92105.
20 During the search of the gambling den, 26 electronic gambling machines, five cell phones,
21 including Target Device 9, one DVR Recording System (Target Device 10), suspected
22 methamphetamine, $26,668.00 in U.S. Currency from the gambling den, $1,937.00 in U.S.
23 Currency from the electronic gambling machines, and other miscellaneous items were
24 found and seized. Target Device 9 was found on a chair at the front desk “security” area
25 prior to entering the gambling den. When law enforcement officers executed the search
26 warrant, officers encountered Ernesto BUSTILLOS sitting on the chair where the phone
27 was later found. In May 2020, BUSTILLOS was also found in a gambling den during the
28 execution of a state warrant. During interviews on both occasions BUSTILLOS indicated
                                               13
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.15 Page 15 of 25




 1 he was not in the locations gambling. Target Device 10 was located on a desk/office area
 2 in the bedroom of the gambling den.
 3         36.   On April 14, 2021, investigators executed federal search warrants issued by
 4 the Honorable Mitchell D. Dembin and searched 4727 Federal Boulevard, San Diego, CA
 5 92102. During the search of the gambling den, 16 electronic gambling machines, one cell
 6 phone, documentation of illegal gambling, a DVR Recording System (Target Device 11),
 7 and $317 in U.S. Currency were found and seized. Target Device 11 was located in a small
 8 room off to the side of the main gambling room with a sign that read, “Employees Only.”
 9         37.   On April 14, 2021, investigators executed federal search warrants issued by
10 the Honorable Mitchell D. Dembin and searched 4834 University Avenue, San Diego, CA
11 92105. During the search of the gambling den, 26 electronic gambling machines, a Glock
12 22 handgun, 18 rounds of ammunition, $3,110 in U.S. Currency from a backpack, $760 in
13 U.S. Currency from the gambling den, suspected methamphetamine and narcotic
14 paraphernalia, firearm parts, a stolen government laptop, three cell phones, including
15 Target Device 12, Target Device 13, and Target Device 14, a DVR Recording system
16 (Target Device 15), and other miscellaneous items, were found and seized. Target Device
17 12 was found in a backpack along with the handgun and U.S. currency, which was located
18 at the front security desk cubicle of the gambling den. Target Device 13 and Target Device
19 14 were located at the front security desk cubicle of the gambling den. Target Device 15
20 was located inside the main gambling room at the front desk area.
21         38.   On April 14, 2021, investigators executed federal search warrants issued by
22 the Honorable Mitchell D. Dembin and searched 3690 43rd Street, San Diego, CA 92105.
23 During the search of the gambling den, 11 electronic gambling machines, $1,423 in U.S.
24 Currency from the electronic gambling machines, $1,471 in U.S. Currency from the
25 residence, narcotics and narcotic paraphernalia, a cell phone (Target Device 16), and other
26 miscellaneous items, were found and seized. Target Device 16 was found on a coffee table
27 in the living room of the residence and claimed by Jimmy LU. LU was arrested based on a
28
                                                14
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.16 Page 16 of 25




 1 federal arrest warrant from a Grand Jury indictment for charges related to operating an
 2 illegal gambling den and maintaining a drug involved premise.
 3               BASIS FOR EVIDENCE SOUGHT IN SEARCH WARRANTS
 4         39.   Based upon my training and experience, consultation with other law
 5 enforcement officers experienced in illegal gambling den investigations, and all the facts
 6 and opinions set forth in this affidavit, I believe that probable cause exists that the Target
 7 Devices were used by gambling den employees and/or associates and will contain
 8 electronic evidence of illegal gambling den and narcotics distribution described above.
 9         40.   In addition, I know that individuals engaged in illegal gambling dens and
10 narcotics distribution often use their cell phones and electronic media to conspire, plan and
11 coordinate their criminal activities and that cellphones and electronic media retain evidence
12 of their crimes such as communications, photographs, videos, contact information of co-
13 conspirators, location data, travel arrangements, media about the robberies they committed,
14 research on how to successfully distribute narcotics and run an illegal gambling den, and
15 financial data that evidence their narcotics and gambling activities, and usually maintain
16 their cell phones on their person and/or their residence and vehicles.
17         41.   I also know individuals engaged in the operation of illegal gambling dens
18 utilize video surveillance cameras as a security measure and to monitor their business
19 activities. These videos are often saved electronically onto hard drives inside DVR devices
20 and in off-site electronic storage mediums commonly known as “clouds”. DVR devices
21 commonly contain video files, photograph files of saved screen shots, user information
22 user/log-in information, historical data such as date and time, and other data. These videos
23 and photographs can show individuals and their co-conspirators engaging in illegal
24 gambling activity, money laundering, drug sales and use, and other criminal activity that
25 occurs inside these locations.
26 //
27 //
28 //
                                                 15
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.17 Page 17 of 25




 1               PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
 2                                     ELECTRONIC DEVICES
 3         42.   It is not possible to determine, merely by knowing an electronic devices’
 4 make, model and serial number, the nature and types of services to which the device is
 5 subscribed and the nature of the data stored on the device. Electronic devices today can be
 6 simple cellular telephones and text message devices, can include cameras, can serve as
 7 personal digital assistants and have functions such as calendars and full address books and
 8 can be mini-computers allowing for electronic mail services, web services and rudimentary
 9 word processing. An increasing number of cellular service providers now allow for their
10 subscribers to access their device over the internet and remotely destroy all of the data
11 contained on the device. For that reason, the device may only be powered in a secure
12 environment or, if possible, started in “flight mode” which disables access to the network.
13 Unlike typical computers, many electronic devices like cellular telephones and iPads do
14 not have hard drives or hard drive equivalents and store information in volatile memory
15 within the device or in memory cards inserted into the device. Current technology provides
16 some solutions for acquiring some of the data stored in some cellular telephone models
17 using forensic hardware and software. Even if some of the stored information on the device
18 may be acquired forensically, not all of the data subject to seizure may be so acquired. For
19 devices that are not subject to forensic data acquisition or that have potentially relevant
20 data stored that is not subject to such acquisition, the examiner must inspect the device
21 manually and record the process and the results using digital photography. This process is
22 time and labor intensive. However, although manual review and digital photograph may
23 be necessary, it is impractical because of the volume of data that may exist on a cellular
24 phone and the manner in which that data may be displayed. For instance, manual review
25 may require hundreds or even thousands of photographs to capture a conversation with a
26 single other person.
27         43.   Further, forensic data acquisition may allow for the recovery of data that is
28 not visible to an agent manually reviewing the contents of an electronic device. For
                                           16
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.18 Page 18 of 25




 1 instance, in some instances, forensic data acquisition involves creating an image of the
 2 entirety of the phone’s/iPad’s memory, including “unallocated” areas where deleted
 3 information may be stored. If unallocated space is successfully imaged, forensic reviewers
 4 may be able to access data that had previously been deleted. In those cases, deleted data
 5 recovered through forensic analysis would not be visible to an individual manually
 6 reviewing the contents of the phone, and therefore, could not be photographed during a
 7 manual review.
 8         44.   A cellular phone/iPad that is subject to forensic data acquisition can generally
 9 be returned to its user once data has been extracted without any indication that data has
10 been extracted. Similarly, a phone/iPad that is not subject to forensic data acquisition can
11 generally be manually reviewed returned to its user without any indication that it has been
12 manually reviewed.
13         45.   Following the issuance of this warrant, I will collect the Target Devices and
14 subject the devices to analysis. All forensic analysis of the data contained within the device
15 and its memory cards will employ search protocols directed exclusively to the
16 identification and extraction of data within the scope of this warrant.
17         46.   A review of forensically extracted data or digital photographs taken during
18 the manual review process for items subject to seizure may take weeks or months. The
19 personnel conducting the analysis of that data will complete their analysis within ninety
20 (90) days, absent further application to this court.
21           PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
22                                        DVR SYSTEM
23         47.   With the approval of the Court in signing this warrant, agents executing this
24 search warrant will employ the following procedures regarding DVR/electronic storage
25 devices, including electronic storage media, that may contain data subject to seizure
26 pursuant to this warrant:
27 //
28 //
                                                 17
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.19 Page 19 of 25




 1                           Seizure and Retention of Instrumentalities
 2               a.     Based upon the foregoing, there is probable cause to believe that DVR
 3 system encountered during this search may contain contraband and fruits of crime as
 4 provided at Rule 41(c)(2) of the Federal Rules of Criminal Procedure, or were used in
 5 committing crime as provided at Rule 41(c)(3), and are therefore instrumentalities of the
 6 enumerated offenses. Consequently, the DVR is subject to seizure, retention, and possible
 7 forfeiture and destruction. Computers, other electronic storage devices, and electronic
 8 media that agents confirm onsite contain contraband, constitute fruits of crime, or have
 9 been used to commit crime will not be returned. Instead, those DVR and media will be
10 imaged offsite and analyzed as provided beginning at subparagraph (c) below. The onsite
11 confirmation may be provided by an owner or user of the computer or storage device or, if
12 feasible, may be obtained by conducting a limited onsite forensic examination to determine
13 if the subject media contains any contraband or otherwise is an instrumentality. Computers
14 and other electronic storage devices and media that are not confirmed onsite as
15 instrumentalities will be taken offsite for imaging and preliminary analysis in accordance
16 with subparagraph (b) below.
17               b.     The offsite imaging and preliminary analysis of the DVR system and
18 media to confirm their status as instrumentalities will be conducted within forty-five (45)
19 days of seizure. Seized items confirmed to be instrumentalities will not be returned and
20 will be further analyzed as provided below. If the preliminary analysis, by definition an
21 incomplete or partial analysis, does not confirm that a seized item is an instrumentality, the
22 original item will be returned promptly to its owner, absent an extension of time obtained
23 from the owner or from the court. An image of the items will be retained and subjected to
24 a complete forensic analysis, as provided below.
25               c.     DVR system and other electronic storage devices and media that are
26 retained as instrumentalities will not be returned to the owner. The owner will be provided
27 the name and address of a responsible official to whom the owner may apply in writing for
28 return of specific data not otherwise subject to seizure for which the owner has a specific
                                               18
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.20 Page 20 of 25




 1 need. The identified official or other representative of the seizing agency will reply in
 2 writing. If the owner’s request is granted, arrangements will be made for a copy of the
 3 requested data to be obtained by the owner. If the request is denied, the owner will be
 4 directed to Rule 41(g) of the Federal Rules of Criminal Procedure.
 5                        Identification and Extraction of Relevant Data
 6               d.    A forensic image is an exact physical copy of the hard drive or other
 7 electronic storage media. After obtaining a forensic image, the imaged copy will be
 8 analyzed to identify and extract data subject to seizure pursuant to this warrant. Analysis
 9 of the data following the creation of the forensic image can be a highly technical process
10 requiring specific expertise, equipment, and software. There are thousands of different
11 hardware items and software programs, and different versions of the same programs, that
12 can be commercially purchased, installed, and custom-configured on a user’s computer
13 system. Computers are easily customized by their users. Even apparently identical
14 computers in an office environment can be different with respect to configuration,
15 including permissions and access rights, passwords, data storage, and security. It is not
16 unusual for a computer forensic examiner to have to obtain specialized hardware or
17 software, and train with it, in order to view and analyze imaged data.
18               e.    Analyzing the contents of a DVR system or other electronic storage
19 device, even without significant technical challenges, can be very challenging. Searching
20 by keywords, for example, often yields many thousands of hits, each of which must be
21 reviewed in its context by the examiner to determine whether the data is within the scope
22 of the warrant. Merely finding a relevant hit does not end the review process for several
23 reasons. The computer may have stored metadata and other information about a relevant
24 electronic record – e.g., who created it, when and how it was created or downloaded or
25 copied, when it was last accessed, when it was last modified, when it was last printed, and
26 when it was deleted. Keyword searches may also fail to discover relevant electronic
27 records, depending on how the records were created, stored, or used. For example,
28 keywords search text, but many common electronic mail, database, and spreadsheet
                                        19
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.21 Page 21 of 25




 1 applications do not store data as searchable text. Instead, the data is saved in a proprietary
 2 non-text format. Documents printed by the computer, even if the document was never
 3 saved to the hard drive, are recoverable by forensic programs because the printed document
 4 is stored as a graphic image. Graphic images, unlike text, are not subject to keyword
 5 searches. Similarly, faxes sent to the computer are stored as graphic images and not as
 6 text. In addition, a particular relevant piece of data does not exist in a vacuum. To
 7 determine who created, modified, copied, downloaded, transferred, communicated about,
 8 deleted, or printed the data requires a search of other events that occurred on the computer
 9 in the time periods surrounding activity regarding the relevant data. Information about
10 which user had logged in, whether users share passwords, whether the computer was
11 connected to other computers or networks, and whether the user accessed or used other
12 programs or services in the time period surrounding events with the relevant data can help
13 determine who was sitting at the keyboard.
14               f.     It is often difficult or impossible to determine the identity of the person
15 using the computer when incriminating data has been created, modified, accessed, deleted,
16 printed, copied, uploaded, or downloaded solely by reviewing the incriminating data.
17 Computers generate substantial information about data and about users that generally is
18 not visible to users. Computer-generated data, including registry information, computer
19 logs, user profiles and passwords, web-browsing history, cookies and application and
20 operating system metadata, often provides evidence of who was using the computer at a
21 relevant time. In addition, evidence such as electronic mail, chat sessions, photographs
22 and videos, calendars and address books stored on the computer may identify the user at a
23 particular, relevant time. The manner in which the user has structured and named files, run
24 or accessed particular applications, and created or accessed other, non-incriminating files
25 or documents, may serve to identify a particular user. For example, if an incriminating
26 document is found on the computer but attribution is an issue, other documents or files
27 created around that same time may provide circumstantial evidence of the identity of the
28 user that created the incriminating document.
                                              20
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.22 Page 22 of 25




 1               g.     Analyzing data has become increasingly time-consuming as the volume
 2 of data stored on a typical computer system and available storage devices has become
 3 mind-boggling. For example, a single megabyte of storage space is roughly equivalent to
 4 500 double-spaced pages of text. A single gigabyte of storage space, or 1,000 megabytes,
 5 is roughly equivalent to 500,000 double-spaced pages of text. Computer hard drives are
 6 now being sold for personal computers capable of storing up to 2 terabytes (2,000
 7 gigabytes) of data. And, this data may be stored in a variety of formats or encrypted (several
 8 new commercially available operating systems provide for automatic encryption of data
 9 upon shutdown of the computer). The sheer volume of data also has extended the time that
10 it takes to analyze data. Running keyword searches takes longer and results in more hits
11 that must be individually examined for relevance. And, once reviewed, relevant data leads
12 to new keywords and new avenues for identifying data subject to seizure pursuant to the
13 warrant.
14               h.     Based on the foregoing, identifying and extracting data subject to
15 seizure pursuant to this warrant may require a range of data analysis techniques, including
16 the use of hashing tools to identify evidence subject to seizure pursuant to this warrant, and
17 to exclude certain data from analysis, such as known operating system and application files.
18 The identification and extraction process may take weeks or months. The personnel
19 conducting the identification and extraction of data will complete the analysis within one-
20 hundred twenty (120) days from the date of seizure pursuant to this warrant, absent further
21 application to this court.
22               i.     All forensic analysis of the imaged data will employ search protocols
23 directed exclusively to the identification and extraction of data within the scope of this
24 warrant.
25                                 Prior Attempts to Obtain Data
26         48.   The United States has not attempted to obtain this data by other means.
27 //
28 //
                                                 21
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.23 Page 23 of 25




1                                         CONCLUSION
2          49.   Based upon my training and experience, and the facts so far, there is probable
3 cause to believe evidence of violations of Title 21, United States Code, Section 856,
4 (Maintaining a Drug Involved Premises); Title 18, United States Code, Section 1955,
5 (Illegal Gambling); and Title 18, United States Code, Section 371 (Conspiracy to Maintain
6 a Drug Involved Premises and Illegal Gambling Business) will be found in the Target
7 Devices as described in Attachments A-1 through A-16. Therefore, I seek authorization to
8 search them for evidence of these violations, as described in Attachments B-1 through B-
9 16.
10
11                                                 ____________________________
                                                   Kari S. Harrison
12                                                 FBI Special Agent
13
14
     Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
15
     telephone on this 28th day of April, 2021.
16
17
           ___________________________________
18         HON. BARBARA L. MAJOR
19         United States Magistrate Judge
20
21
22
23
24
25
26
27
28
                                                  22
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.24 Page 24 of 25



                               ATTACHMENT A-10
1
                  DESCRIPTION OF PROPERTY TO BE SEARCHED
2
3 The property/item to be searched is described as:
4           A NightOwl 3.0 DVR with model # DVR-X3-81-JF, and SN # 977C-001392
5          seized from gambling den at 4212 Copeland, San Diego, CA, and currently in
6          FBI custody under case # 245D-SD-3034838, Evidence #1B211 (Target
           Device 10).
7
8 Target Device 10 is currently in the possession of San Diego FBI and is being held
9 as evidence in the Southern District of California.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              32
     Case 3:21-mj-01613-BLM Document 1 Filed 04/28/21 PageID.25 Page 25 of 25



                                     ATTACHMENT B-10
 1
                                     ITEMS TO BE SEIZED
 2
 3        Authorization to search the DVR described in Attachment A-10, includes the search
   of disks, hard drives, memory cards, deleted data, remnant data, slack space, and temporary
 4 or permanent files contained on or in the DVR. The seizure and search of the DVR will be
 5 conducted in accordance with the affidavit submitted in support of the warrant.
 6        The evidence to be seized from the DVR will be electronic records and data such as
 7 video files, photograph files, log in and user information, and storage files including
   historical information such as date, time, and location, for the period from October 15,
 8 2020 to and including April 14, 2021:
 9
           a.    Tending to establish illegal gambling, controlled substance distribution, and
10               controlled substance consumption;
11
           b.    Tending to identify any co-conspirators involved in the activities above;
12
13         c.    Tending to demonstrate or corroborate the users of Target Device 2;

14         d.    Tending to identify accounts, facilities, storage devices, and/or services–such
                 as email addresses, IP addresses, and phone numbers–used to facilitate the
15
                 maintaining a drug involved premises and illegal gambling;
16
           e.    Tending to identify the presence at locations related to drug involved premises
17
                 and locations involved in gambling;
18
19         f.    Tending to identify the user of, or persons with control over or access to, the
                 Target Devices;
20
21         g.    Tending to place in context, identify the creator or recipient of, or establish
                 the time of creation or receipt of communications, records, or data involved
22               in the activities described above;
23 which are evidence of violations of Title 21, United States Code, Section 856, (Maintaining
24 a Drug Involved Premises); Title 18, United States Code, Section 1955, (Illegal Gambling);
   and Title 18, United States Code, Section 371 (Conspiracy to Maintain a Drug Involved
25
   Premises and Illegal Gambling Business).
26
27
28
                                                48
